Title: From Thomas Jefferson to Madame de Tott, 5 April 1787
From: Jefferson, Thomas
To: Tott, Sophie Ernestine, MMe de



Marseilles Apr. 5. 1787.

 I thank you sincerely, Madam, for the favour of your letter on the subject of M. Drouay’s picture. It has confirmed a part of my own ideas, given some which had escaped me, and corrected others wherein I had been wrong. The strong expression given to the countenance of Marius had absorbed all my attention, and made me overlook the slenderness of his frame, which you justly recall to my mind as faulty in that particular. Give me leave in return to rectify for you an opinion in another kind which I suppose you to entertain, because you have not yet had time to correct all the errors of the [human] mind. I presume that you think, as  most people think, that a person cannot be in two places at one time. Yet is there no error more palpable than this. You know, for example, that you have been in Paris and it’s neighborhood, constantly since I had the pleasure of seeing you there: yet I declare you have been with me above half my journey. I could repeat to you long conversations, word for word, and on a variety of subjects. When I find you fatigued with conversation and sighing for your pallet and pencil, I permit you to return to Paris a while, and amuse myself with philosophizing on the objects which occur. The plan of my journey, as well as of my life, being to take things by the smooth handle, few occur which have not something tolerable to offer me. [The Auberge] for instance in which I am obliged to take refuge at night, presents in the first moment nothing but noise, dirt, and disorder. But the auberge is not to be too much abused. True, it has not the charming gardens of Chaville without, nor it’s decorations, nor it’s charming society within. I do not seek therefore for the good things which it has not, but those which it has. ‘A traveller, sais I, retired at night to his chamber in an Inn, all his effects contained in a single trunk, all his cares circumscribed by the walls of his apartment, unknown to all, unheeded, and undisturbed, writes, reads, thinks, sleeps, just in the moments when nature and the movements of his body and mind require. Charmed with the tranquillity of his little cell, he finds how few are our real wants, how cheap a thing is happiness, how expensive a one pride. He views with pity the wretched rich, whom the laws of the world have submitted to the cumbrous trappings of rank: he sees him labouring through the journey of life like an ass oppressed under ingots of gold, little of which goes to feed, to clothe, or to cover himself; the rest gobbled up by harpies of various description with which he has surrounded himself. These, and not himself, are it’s real masters. He wonders that a thinking mind can be so subdued by opinion, and that he does not run away from his own crouded house, and take refuge in the chamber of an Inn.’ Indeed I wonder so too, unless he has a Chaville to retire to, and a family composed like that of Chaville, where quiet and friendship can both be indulged. But between the society of real friends, and the tranquillity of solitude the mind finds no middle ground.—Thus reconciled to my Auberge by night, I was still persecuted by day with the cruel whip of the postillion. How to find a smooth handle to this tremendous instrument? At length however I found it in the callous nerves of the horse, to  which these terrible stripes may afford but a gentle and perhaps a pleasing irritation; like a pinch of snuff to an old snuff-taker.
Sometimes I amuse myself with physical researches Those enormous boots, for instance, in which the postillion is incased like an Egyptian mummy, have cost me more pondering than the laws of planetary motion did to Newton. I have searched their solution in his physical, and in his moral constitution. I fancied myself in conversation with one of Newton’s countrymen, and asked him what he thought could be the reason of their wearing those boots? ‘Sir, says he, it is because a Frenchman’s heels are so light, that, without this ballast, he would turn keel up.’ ‘If so, Sir, sais I, it proves at least that he has more gravity in his head than your nation is generally willing to allow him.’ I should go on, Madam, detailing to you my dreams and speculations; but that my present situation is most unfriendly to speculation. Four thousand three hundred and fifty market-women (I have counted them one by one) brawling, squabbling, and jabbering Patois, three hundred asses braying and bewailing to each other, and to the world, their cruel oppressions, four files of mule-carts passing in constant succession, with as many bells to every mule as can be hung about him, all this in the street under my window, and the weather too hot to shut it. Judge whether in such a situation it is easy to hang one’s ideas together. Besides, writing from a colony of your own country, you would rather I should say less of myself and more of that. But, just dropped among them, how can I pretend to judge them with justice? Of beauty, you will say, one may judge on a single coup d’oeil. Of beauty then, Madam, they have a good share, as far as the public walks, the Spectacles, and the assembleé of Mademlle. Conil enable me to decide. But it is not a legitimate Graecian beauty. It is not such as yours. The reason I suppose is that yours is genuine, brought from the spot; [where]as theirs has been made here, and like all fabricated wares is sophisticated with foreign mixture. Perhaps you would rather I should write you news? Les Amandes sont de 22.₶, Cacao 19s, Caffé 31., Cotton 130.₶, huile 22.₶, riz 21.₶, savon 42.₶, terebenthine 17.s &c. &c. This is not in the stile of Paris news; but I write from Marseilles, and it is the news of the place. I could continue it thro’ the whole table of prices current; but that I am sure you have enough, and have already in your heart wished an end to my letter. I shall therefore annex but one preliminary condition; which is a permission to express here my respectful attachment to Madame and Monsieur  de Tessé, and to assure yourself of those sentiments of perfect friendship & affection with which I have the honor to be sincerely & constantly, Madam, your most obedient & most humble servant,

Th: Jefferson

